Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim 21 has been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 07/05/2022, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Framework for Ethernet VPN Designated Forwarder Election Extensibility” – RFC 8584 (from IDS filed on 07/05/2022) to Rabadan et al. (hereinafter “Rabadan”) in view of “Weighted HRW and its applications” (from IDS filed on 07/05/2022) to Mohanty et al. (hereinafter “Mohanty”)

Regarding Claim 21, Rabadan teaches A system, comprising: 
a plurality of provider edge routers (PEs) connected via an EVPN core,  (Section 1.2 and Figure 1, illustrates EVPN multihoming comprising a plurality of PE. ) each PE comprising one or more processors, one or more computer-readable non-transitory storage media coupled to the one or more processors, and processor-interpretable instructions on the storage media that, (Examiner notes that each customer edge, CE, and provider edge, PE (i.e. routers) is well known to include processor and memory components) when executed by the one or more processors, cause one or more PEs to perform operations comprising: 
establishing a link to a customer edge network device (CE) so that the CE is multihomed;  (Section 1.2, discloses CE2 multihomed to different PEs on the same Ethernet segment)
determining a hash value for each PE connected to the multihomed CE using a hash function;  (Section 3, discloses highest random weight DF election algorithm, in which   HRW as defined in [HRW1999] is originally proposed in the context of   Internet caching and proxy server load balancing.  Given an object name and a set of servers, HRW maps a request to a server using the object-name (object-id) and server-name (server-id) rather than the server states.  HRW forms a hash out of the server-id and the object-id and forms an ordered list of the servers for the particular object-id. (i.e. determining a hash value)  Section 3.2, discloses HRW Algorithm for EVPN DF Election in which a Weight(V, Es, Si) is determined for each PE)
ranking each PE connected to the multihomed CE by the weighted highest random weight (WHRW) score; identifying the PE with the highest WHRW score as a designated forwarder (DF) for the CE; and  (Section 3.2, discloses HRW Algorithm for EVPN DF Election, in which a weight is calculated for each PE of a set of PEs multihomed to the Es, and in which the PE whose Weight (V, Es, SI) >= Weight (V, Es, Sj), for all j (i.e. ranking by highest random weight score) where 0<=I, j < number of PEs in the redundancy group, is elected to be the designated forwarder)
identifying the PE with the second-highest WHRW score as a backup DF for the CE. (Section 3.2, discloses HRW Algorithm for EVPN DF Election, in which a backup designated forwarder, BDF(V) is determined based on BDF(V) = Sk| Weight(V, Es, Si) >= Weight(V, Es, Sk), and Weight(V, Es, Sk) >= Weight(V, Es, Sj). BDF(V) is defined as that PE with address Sk for which the computed Weight is the next highest after the Weight of the DF (i.e. second highest).  j is the running index from 0 to N-1; i and k are selected values)

Rabadan discloses in Section 3.2, determining a HRW score for each PE, but does not explicitly disclose determining a network component score for each PE connected to the multihomed CE; for each PE connected to the multihomed CE, multiplying the hash value by the network component score to create a weighted highest random weight score; 
However, the concept of weighted HRW score is well known in the art. For example, in a similar field of endeavor, Mohanty discloses in Section 4, HRW with weights, when the servers are not of the same capacity, an obvious approach is to take the normalized weight factor into account, fi=wi/Sum(wi) (i.e. network component score) and multiply the Hash(Oi, Sj) with that value i.e. the value fi*Hash(Oi,Sj). Section 4 further adjusts the score by normalizing the hash prior to weighing the scores based on a score function: Score(Oi, Sj) = -wi/log (Hash(Oi, Sj)/Hmax).  Section 6 further discloses Weighted HRW and its application to the EVPN DF Election.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rabadan to include the above limitations as suggested by Mohanty, as weighted HRW is minimally disruptive and prevents needless transfer of objects between servers whose weight did not change, as indicated in Section 4 of Mohanty.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0328936 A1 to Liu, directed to determination of designated forwarder based on a hash algorithm, such as highest random weight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477